Citation Nr: 9930064	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The veteran had active service from July 1942 to December 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO), which denied a claim filed 
prior to June 9, 1998 by appellant, the veteran's widow, for 
service connection for the cause of the veteran's death under 
various legal theories.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.  

2.  Appellant filed a claim prior to June 9, 1998 for service 
connection for the cause of the veteran's death.  

3.  The veteran's death in January 1996 was listed in the 
certificate of death as caused by lung cancer.  No other 
significant condition contributing to the cause of death was 
reported in the death certificate.  

4.  At the time of death, service connection was not in 
effect for any disability.  

5.  It has not been shown, by competent evidence, that lung 
carcinoma was present in service or proximate thereto.  Lung 
carcinoma was initially medically shown many years after 
service. 

6.  It has not been shown, by competent evidence, that the 
veteran's fatal lung carcinoma was related to any in-service 
tobacco use/nicotine dependence.

7.  It has not been shown, by competent evidence, that the 
veteran's cigarette smoking, if any, during service caused or 
contributed substantially or materially to cause his death 
from lung carcinoma.  


CONCLUSIONS OF LAW

1.  Lung carcinoma was not incurred in or aggravated by the 
veteran's wartime service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Lung carcinoma was not proximately due to or the result 
of a service-connected disease or disability.  38 C.F.R. 
§ 3.310(a) (1999).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for the cause of the 
veteran's death.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  

It is the Board's opinion that the appellant's claim for 
service connection for the cause of the veteran's death is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), since the claim is at least arguably plausible.  
In particular, the plausibility of the claim is based, in 
part, upon a recent VA medical opinion that indicated the 
possibility that the veteran was nicotine-dependent in 
service; and a recent private medical opinion that the 
veteran's fatal lung carcinoma was related to "previous" 
cigarette smoking.  Since the claim presented is at least 
arguably plausible, the Board must examine the record and 
determine whether the VA has any further obligation to assist 
in the development of her claim.  38 U.S.C.A. § 5107(a).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding the case with 
instructions to provide additional assistance to the 
appellant.  The service medical records appear complete, and 
include an examination for service discharge dated in October 
1946.  The examination for service discharge is particularly 
probative, since it assessed the veteran's respiratory status 
at the time of service discharge and recorded any pertinent 
medical history.  Additionally, there are a number of post-
service clinical reports proximate to service, which detail 
the veteran's physical health and medical history.  Appellant 
has submitted private clinical records dated shortly prior to 
the veteran's death and a recent private medical opinion that 
the veteran's fatal lung carcinoma was related to 
"previous" cigarette smoking.  The RO has sought VA medical 
opinion as to the etiology of the veteran's fatal lung 
carcinoma, including the possibility that in-service tobacco 
use resulted in the veteran's death, and a VA medical opinion 
was rendered in May 1998 which adequately responded to said 
etiological questions.  

It should be added that appellant and her representative have 
been provided an August 1998 Statement of the Case, which 
included laws and regulations pertaining to service 
connection principles; discussed the relevant evidence of 
record; and adequately informed them of the reasons for the 
denial of her claim.  

Thus, for the foregoing reasons, the Board concludes that the 
duty to assist appellant in the development of facts 
pertinent to her claim as contemplated by 38 U.S.C.A. 
§ 5107(a) has been satisfied.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death but rather, it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive full consideration as a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war, and cancer (malignant tumors) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

It is noted that in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See 38 U.S.C.A. 
§ 1103 (1998).  However, section 1103 does not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  As such, since the appellant's claim was filed before 
June 9, 1998, the adjudication thereof is not affected by the 
IRS Reform Act.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104(c) (West 
1991).  In pertinent part, VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997) provides that:

Where a claimant can establish that a 
disease or injury resulting in disability 
or death was a direct result of tobacco 
use during service, e.g., damage done to 
a veteran's lungs by in-service smoking 
gave rise to lung cancer, service 
connection may be established without 
reference to section 38 C.F.R. 
§ 3.310(a).  However, where the evidence 
indicates a likelihood that a veteran's 
disabling illness had its origin in 
tobacco use subsequent to service, and 
the veteran developed a nicotine 
dependence during service which led to 
continued tobacco use after service, the 
issue then becomes whether the illness 
may be considered secondary to the 
service-incurred nicotine dependence and 
resulting disability or death may be 
service connected on that basis pursuant 
to section 3.310(a).

VAOPGCPREC 19-97 cited to VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(1993), which held, in pertinent part, that whether nicotine 
dependence was a disease for disability compensation purposes 
was essentially an adjudicative matter to be resolved based 
on accepted medical principles; and that direct-incurrence 
service connection may be granted if the evidence established 
that injury or disease resulted from in-service tobacco use.  

VAOPGCPREC 19-97 cited to a May 5, 1997, memorandum, in which 
the VA's Under Secretary for Health, relying on certain 
criteria set forth in another VA General Counsel Opinion, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  VAOPGCPREC 19-97 further 
stated that:

[S]econdary service connection may be 
established, under the terms of 38 C.F.R. 
§ 3.310(a), only if a veteran's nicotine 
dependence, which arose in service, and 
resulting tobacco use may be considered 
the proximate cause of the disability or 
death which is the basis of the claim....  
[A] determination of proximate cause is 
basically one of fact, for determination 
by adjudication....  

A subsequent event, which is referred to 
as an "intervening" cause, may 
interrupt the causal connection between 
an event or circumstance and subsequent 
incurrence of disability or death.

In precedent opinion 19-97, the General Counsel added that 
"[a]ssuming that adjudicators adopt the Under Secretary for 
Health's conclusion that nicotine dependence may be 
considered a disease, the two principal questions which must 
be answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service."  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by 
certain criteria.

The General Counsel further stated that "[i]f it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must determine 
whether the post-service usage of tobacco products was the 
proximate cause of the disability or death upon which the 
claim is predicated.  As discussed above, a supervening cause 
of the disability or death would sever the causal connection 
to acquisition of the nicotine dependence in service."  

The veteran died at home in January 1996.  He was 74 years 
old.  The death certificate listed the immediate cause of 
death as lung cancer.  No other significant condition 
contributing to the cause of death was reported in the death 
certificate.  

Appellant argues, in part, that the veteran's fatal lung 
carcinoma was related to cigarette smoking because he began 
smoking during service.  However, neither the service medical 
records nor the post-service clinical evidence proximate to 
service indicate that the veteran had lung carcinoma, 
nicotine dependence, or that he even smoked at that time.  
The earliest post-service clinical evidence of any lung 
carcinoma or recorded history of smoking was not until August 
1991 private medical evaluation, approximately four and a 
half decades after service, when squamous cell carcinoma of 
the upper lobe of the left lung was diagnosed and a left 
upper lobectomy was performed.  Significantly, at that time, 
the veteran provided a history of good health previously; 
that he had begun smoking approximately at age 25 and smoked 
up to 3 packs [of cigarettes] per day until he quit at age 
50; that he did not see a physician regularly; and that he 
was not on any regular medications.  In a subsequent June 
1994 private clinical record, he reported a history of having 
begun smoking in 1946 and smoking 3 packs [of cigarettes] per 
day until 1977.  In June 1994, squamous cell carcinoma of the 
upper lobe of the right lung was diagnosed and he underwent a 
right upper lobectomy.  

In a January 1996 written statement sent to the RO shortly 
after the veteran's death, the appellant claimed that the 
veteran "was exposed to something while on active duty to 
cause his cancer."  Significantly, she did not specifically 
allege at that time that the veteran had experienced any 
nicotine dependence.  In response to a subsequent letter from 
the RO requesting information, in part, as to whether he had 
ever smoked, she submitted a May 1996 written statement with 
an accompanying statement from the veteran's sister, alleging 
that the veteran initially began smoking 3 or 4 years after 
service entrance.  Again, none of the written statements from 
appellant or the veteran's sister specifically alleged that 
the veteran had smoked continuously since service until his 
death or that he had experienced nicotine dependence.  In any 
event, lay statements are not competent evidence with respect 
to medical causation; and appellant and the veteran's sister 
are not qualified to offer medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In other 
words, while appellant and the veteran's sister are competent 
to state when the veteran began smoking, they are not 
competent to opine as to whether he had experienced nicotine 
dependence, the cause or etiology of his lung carcinoma, or 
the medical cause of his death, since that requires medical 
opinion beyond a lay person's competence.  

It was not until after the appellant had filed a claim with 
the VA for service connection for the cause of the veteran's 
death that she submitted a May 1997 written statement from 
Allen Latimer, M.D.  Although in that May 1997 written 
statement, Dr. Latimer opined that the veteran's lung cancer 
"was related to his previous cigarette smoking", this 
statement did not specifically address whether the veteran's 
fatal lung carcinoma was manifested in, or related to, 
service or proximate thereto; and did not specifically 
address whether the veteran had experienced in-service 
nicotine dependence and, if so, whether the fatal lung 
carcinoma was related to in-service nicotine dependence.  It 
is therefore of minimal, if any, evidentiary value.  

In a May 1998 written statement, a VA physician opined as to 
whether any in-service tobacco use resulted in the veteran's 
death.  In pertinent part, after review of the claims folder 
(including Dr. Latimer's written medical opinion of record 
and the aforementioned medical records setting forth the 
veteran's smoking history), that physician stated:

The second question asked is..."[w]as 
nicotine dependence incurred during the 
veteran's military service?".  This 
question cannot be answered in a simple 
yes or no answer.  Nicotine dependence 
can arise from any form of tobacco use.  
Smoking one year or less is likely long 
enough to result in nicotine dependence.  
However, many people with this dependence 
have stopped smoking.  

However, it is significant that in said May 1998 written 
opinion, that VA physician did not specifically state whether 
the veteran had developed nicotine dependence from allegedly 
smoking a year or less in service.  Rather, he appears to 
have merely stated that generally, nicotine dependence can 
arise from any form of tobacco use, not that it in fact had 
in the veteran's case.  On the other hand, his opinion was 
rendered in response to a specific question presented by the 
RO involving the veteran.  Therefore, with resolution of 
reasonable doubt, the Board concludes that the May 1998 
medical opinion statement in question may reasonably be 
interpreted as directly applicable to the veteran and 
essentially concluding that the veteran had developed 
nicotine dependence in service.  

However, whether the veteran experienced nicotine dependence 
during service is not determinative of the appellate issue.  
In said May 1998 written opinion, that VA physician stated 
that, in response to the question "if nicotine dependence 
was incurred in service, is it at least as likely as not that 
there is a causative relationship between the cause of death 
and such nicotine dependence":  

It is at least as likely as not that the 
patient's smoking use through the years, 
not limited to the time of military 
service, led to the development of his 
lung cancer and eventually to his death.

In said May 1998 written opinion, that VA physician 
additionally stated that:  

The evidence presented is that the 
veteran died as a result of carcinoma of 
the lung.  The risk of developing lung 
cancer...is usually thought to be related 
to the length of time of smoking and the 
amount of smoking.  This is usually 
expressed in terms of pack/years....  In 
all likelihood from the information 
obtained, the veteran smoked for about a 
year or less while serving in the navy.  
In the opinion of the examiner, the risk 
for developing carcinoma of the lung for 
this period of time would be limited.  It 
is more likely that the years of 
continuing smoking and especially the 
amount of up to three packs per day after 
leaving the Navy, likely increased his 
risk for developing cancer of the lung....  

Thus, that May 1998 VA written medical opinion attributed the 
veteran's increased risk for developing carcinoma of the lung 
as more likely due to post-service, not in-service, smoking.  
In short, secondary service connection for disability or 
death attributable to tobacco use subsequent to military 
service is not warranted, since even assuming that the 
veteran acquired nicotine dependence in service and that such 
nicotine dependence is considered a disease, the only 
competent evidence of record as to whether such in-service 
nicotine dependence was the proximate cause of his lung 
carcinoma and resultant death is that overwhelmingly negative 
May 1998 VA medical opinion.  That May 1998 VA medical 
opinion attributed the veteran's increased risk for 
developing carcinoma of the lung as more likely due to post-
service, not in-service, smoking.  Appellant has not 
submitted any competent evidence that directly rebuts that 
May 1998 VA medical opinion.  Additionally, it has not been 
shown, by competent evidence, that the veteran's lung 
carcinoma was present in service or proximate thereto.  
Rather, his lung carcinoma was initially medically shown more 
than four decades after service, at a time too remote to be 
reasonably related to service.  Furthermore, it has not been 
shown, by competent evidence, that a service-connected 
disease or disability played a material role in his death; 
rendered him less able to withstand the effects of his fatal 
lung carcinoma; or hastened his death.  Therefore, the Board 
concludes that service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 
3.312.  Since the preponderance of the evidence is against 
allowance of this claim, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforecited reasons.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Appellant's claim for service connection for the cause of the 
veteran's death is denied.  



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

